EXHIBIT 10.2
SANUWAVE HEALTH, INC.
This SUBSCRIPTION AGREEMENT (the “Subscription Agreement”) made as of this
 _____  day of                     , 2010 between SANUWAVE Health, Inc., a
Nevada corporation (the “Company”), and                                         
(the “Subscriber”).
WHEREAS, the Company desires to issue up to 3,000,000 units (“Units”) in a
private placement to “accredited investors” (the “Offering”) on the terms and
conditions set forth herein, and the Subscriber desires to acquire the number of
Units set forth on the signature page hereof; and
WHEREAS, each Unit shall have a purchase price of $2.00 and shall consist of:
(i) one share of common stock, par value $0.001 per share (the “Common Stock”);
(ii) a two-year common stock purchase warrant (the “Class D Warrant”) to
purchase one share of Common Stock, at an exercise price of $2.00, in the form
attached hereto as Exhibit A; and (iii) an option (the “Option”), which expires
on December 31, 2010, to purchase the same number of Units as the Subscriber
purchases pursuant to this Subscription Agreement, at the purchase price of
$2.00 per Unit, in the form attached hereto as Exhibit B, and
WHEREAS, the Subscriber is delivering simultaneously herewith a completed
confidential investor questionnaire (the “Questionnaire”).
NOW, THEREFORE, for and in consideration of the premises and the covenants
hereinafter set forth, the parties hereto do hereby agree as follows:
I. SUBSCRIPTION FOR UNITS; CLOSING
1.1 Subscription for Units. Subject to the terms and conditions hereinafter set
forth, the Subscriber hereby subscribes for and agrees to purchase from the
Company such number of Units as is set forth upon the signature page hereof, at
a purchase price equal to $2.00 per Unit, and the Company hereby agrees to sell
such Units to the Subscriber for said purchase price. The purchase price is
payable by certified or bank check made payable to “SANUWAVE Health, Inc.” or by
wire transfer of funds, contemporaneously with the execution and delivery of
this Subscription Agreement.
1.2 The Closing. Subject to the clearance of all funds representing the Units
and the fulfillment of the conditions set forth in Article IV, the closing (the
“Closing”) of the sale of the Common Stock, Class D Warrants and Options to be
issued to the Subscriber shall take place on such date as the Company shall
direct (the “Closing Date”) and at such time as the Company shall direct, but no
later than 5:00 p.m. Eastern time on  _____, 2010. The Closing shall occur at
the offices of Smith, Gambrell & Russell, LLP, 1230 Peachtree Street, Atlanta,
Georgia 30309, or at such other place as the parties may agree.
1.3 Certificates. The Subscriber hereby authorizes and directs the Company, upon
Closing of the Offering, to deliver the Common Stock, Class D Warrants and
Options to be issued to such Subscriber pursuant to this Subscription Agreement
to the Subscriber’s address indicated upon the signature page hereof.
1.4 Shareholder Rights. The Subscriber hereby acknowledges that the Subscriber
shall not be entitled to any voting rights or other rights as a stockholder of
the Company, or to any other rights whatsoever, except the rights herein
expressed, and no dividends shall be payable or accrue in respect of the Units
subscribed for in the Offering, until the Closing.

 

 



--------------------------------------------------------------------------------



 



II. REPRESENTATIONS BY AND COVENANTS OF SUBSCRIBER
2.1 Reliance on Exemptions. The Subscriber acknowledges that the Offering has
not been registered with or reviewed by the United States Securities and
Exchange Commission (the “SEC”) or any state agency because of the Company’s
representations that this is intended to be a non-public offering exempt from
the registration requirements of the Securities Act of 1933, as amended (the
“Securities Act”), and state securities laws. The Subscriber understands that
the Company is relying in part upon the truth and accuracy of, and the
Subscriber’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of the Subscriber set forth herein and in the
Questionnaire in order to determine the availability of such exemptions and the
eligibility of the Subscriber to acquire the Units.
2.2 Investment Purpose. The Subscriber represents that the Common Stock, Class D
Warrants, and Options comprising the Units are being purchased for its own
account, for investment purposes only and not for distribution or resale to
others in contravention of the registration requirements of the Securities Act.
The Subscriber agrees that it will not sell or otherwise transfer the Common
Stock, the Class D Warrants, the Options or the shares of Common Stock
underlying the Class D Warrants and Options (collectively, the “Securities”)
unless they are registered under the Securities Act or unless an exemption from
such registration is available.
2.3 Accredited Investor. The Subscriber represents and warrants that it is an
“accredited investor” as such term is defined in Rule 501 of Regulation D
promulgated under the Securities Act, as indicated by its responses to the
Questionnaire, and that it is able to bear the economic risk of any investment
in the Units. The Subscriber further represents and warrants that the
information furnished in the Questionnaire is accurate and complete in all
material respects.
2.4 Risk of Investment. The Subscriber recognizes that the purchase of Units
involves a high degree of risk in that: (i) an investment in the Company is
highly speculative and only investors who can afford the loss of their entire
investment should consider investing in the Company and the Securities;
(ii) transferability of the Securities is extremely limited; and (iii) the
Company may require substantial additional funds to operate its business.
2.5 Information. The Subscriber acknowledges careful review of this Subscription
Agreement, and hereby represents that: (i) the Subscriber has been furnished by
the Company during the course of this transaction with all information regarding
the Company which it has requested; and (ii) that the Subscriber has been
afforded the opportunity to ask questions of and receive answers from duly
authorized officers of the Company concerning the Company’s business and
prospects and the terms and conditions of the Offering, and any additional
information which it has requested. The Subscriber further acknowledges that it
is aware of and has had the opportunity to access and review all of the
Company’s periodic reports as filed with the SEC and publically available,
including, but not limited to the risk factors detailed in the Company’s Form
10-K for the 2009 fiscal year.
2.6 No Representations. The Subscriber hereby represents that no representations
or warranties have been made to the Subscriber by the Company or any agent,
employee or affiliate of the Company, and in entering into this transaction the
Subscriber is not relying on any information other than the results of
independent investigation by the Subscriber.
2.7 Tax Consequences. The Subscriber acknowledges that the Offering may involve
tax consequences. The Subscriber acknowledges that it must retain its own
professional advisors to evaluate the tax and other consequences of an
investment in the Units.

 

 



--------------------------------------------------------------------------------



 



2.8 Transfer or Resale. The Subscriber acknowledges that there is a limited
public market for the Company’s securities and the Subscriber understands that
Rule 144 (the “Rule”) promulgated under the Securities Act requires, among other
conditions, a minimum holding period prior to the resale of securities acquired
in a non-public offering without having to satisfy the registration requirements
under the Securities Act. The Subscriber acknowledges that while Rule 144
presently is available with respect to the resale of any Securities to be
purchased in the Offering by the Subscriber (subject to applicable holding
periods and volume limitations), the Company makes no representation or warranty
regarding its fulfillment in the future of any reporting requirements under the
Securities Exchange Act or 1934, as amended (the “Exchange Act”), or its
dissemination to the public of any current financial or other information
concerning the Company, as is required by the Rule as one of the conditions of
its availability. The Subscriber understands and hereby acknowledges that the
Company is under no obligation to register the Securities comprising the Units
under the Securities Act. The Subscriber understands that the Company may permit
the transfer of the Securities out of the Subscriber’s name only when the
Subscriber’s request for transfer is accompanied by an opinion of counsel
reasonably satisfactory to the Company that neither the sale nor the proposed
transfer results in a violation of the Securities Act or any applicable state
securities laws.
2.9 Legends. The Subscriber understands that the certificates representing the
Securities, until such time as they have been registered under the Securities
Act, shall bear a restrictive legend in substantially the following form (and a
stop-transfer order may be placed against transfer of such certificates or other
instruments):
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND APPLICABLE STATE SECURITIES LAWS, OR
(B) AN OPINION OF COUNSEL, IN A REASONABLY ACCEPTABLE FORM, THAT REGISTRATION IS
NOT REQUIRED UNDER SAID ACT OR APPLICABLE STATE SECURITIES LAWS, OR (II) UNLESS
SOLD PURSUANT TO RULE 144 UNDER SAID ACT.
The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of the Securities upon which it is
stamped, if (a) such Securities are being sold pursuant to a registration
statement under the Securities Act, or (b) such holder delivers to the Company
an opinion of counsel, in a reasonably acceptable form to the Company, that a
disposition of the Securities may be made pursuant to Rule 144 without any
restriction.
2.10 No General Solicitation. The Subscriber represents that the Subscriber was
not induced to invest by any form of general solicitation or general advertising
including, but not limited to, the following: (i) any advertisement, article,
notice or other communication published in any newspaper, magazine or similar
media or broadcast over the news or radio; or (ii) any seminar or meeting whose
attendees were invited by any general solicitation or advertising.
2.11 Validity; Enforcement. If the Subscriber is a corporation, partnership,
trust or other entity, the Subscriber represents and warrants that: (a) it is
authorized and otherwise duly qualified to purchase and hold the Units; and
(b) that this Subscription Agreement has been duly and validly authorized,
executed and delivered and constitutes the legal, binding and enforceable
obligation of the undersigned.
2.12 Address; Identification Number. The Subscriber hereby represents that the
address of Subscriber furnished by the Subscriber at the end of this
Subscription Agreement is the undersigned’s principal residence if the
Subscriber is an individual or its principal business address if it is a
corporation or other entity, and that the taxpayer identification number or
social security number, as applicable, furnished herein is correct.

 

 



--------------------------------------------------------------------------------



 



2.13 Foreign Subscriber. If the Subscriber is not a United States person, such
Subscriber hereby represents that it has satisfied itself as to the full
observance of the laws of its jurisdiction in connection with any invitation to
subscribe for the Units or any use of this Subscription Agreement, including:
(a) the legal requirements within its jurisdiction for the purchase of the
Units; (b) any foreign exchange restrictions applicable to such purchase;
(c) any governmental or other consents that may need to be obtained; and (d) the
income tax and other tax consequences, if any, that may be relevant to the
purchase, holding, redemption, sale or transfer of the Securities. Such
Subscriber’s subscription and payment for, and its continued beneficial
ownership of the Securities, will not violate any applicable securities or other
laws of the Subscriber’s jurisdiction.
2.14 NASD Member. The Subscriber acknowledges that if it is a registered
representative of a NASD member firm, the Subscriber must give such firm notice
required by the NASD’s Rules of Fair Practice, receipt of which must be
acknowledged by such firm on the signature page hereof.
2.15 Confidentiality. The Subscriber acknowledges that certain information
provided by the Company to the Subscriber, in connection with the Subscriber’s
decision to purchase the Company’s Securities (the “Information”), is
confidential and may constitute material, non-public information, and the
Subscriber agrees to maintain the Information in confidence and not to disclose
or trade on the basis of such Information; provided, however, that the
Subscriber’s obligations shall not apply to any Information that (i) is part of
the public domain or literature and readily accessible at the date hereof; or
(ii) becomes part of the public domain or literature and readily accessible by
publication by means of a press release or other appropriate disclosure
mechanism as permitted under Regulation FD promulgated by the Securities and
Exchange Commission. Further, this obligation does not prohibit discussion by
the Subscriber of the Information with the Subscriber’s counsel, accountant, or
other financial advisor solely for the purpose of assisting in an analysis and
assessment of the Information and the Offering.
III. REPRESENTATIONS BY THE COMPANY
The Company represents and warrants to the Subscriber:
3.1 Organization. The Company is duly organized and validly existing in good
standing under the laws of the jurisdiction in which it is organized, and has
the requisite power and authorization to own its properties and to carry on its
business as now being conducted.
3.2 Capitalization. All issued and outstanding shares of the Company are validly
issued, fully paid and nonassessable and such shares have not been issued in
violation of the preemptive rights of any stockholder of the Company.
3.3 Authorization. All corporate action on the part of the Company necessary for
(a) the authorization, execution, delivery and performance of this Subscription
Agreement by the Company, and (b) the performance of all of the Company’s
obligations hereunder and thereunder, have been taken. This Subscription
Agreement is a valid, legal and binding obligation of the Company, enforceable
according to its terms, except as may be limited by (i) applicable bankruptcy,
insolvency, reorganization or other similar laws of general application relating
to or affecting the enforcement of creditor rights, (ii) laws and judicial
decisions regarding indemnification for violations of federal securities laws,
and (iii) the availability of specific performance or other equitable remedies.

 

 



--------------------------------------------------------------------------------



 



3.4 Authorization of Common Stock, Class D Warrants and Options. The issuance,
sale and delivery of the Common Stock, the Class D Warrants and the Options
shall, prior to the Closing, have been duly authorized by all requisite
corporate action of the Company. When so issued, sold and delivered in
accordance with this Subscription Agreement, the Common Stock, the Class D
Warrants and the Options will be duly executed, issued and delivered and will
constitute valid and legal obligations of the Company enforceable in accordance
with their terms, except as may be limited by (i) applicable bankruptcy,
insolvency, reorganization or other similar laws of general application relating
to or affecting the enforcement of creditor rights, (ii) laws and judicial
decisions regarding indemnification for violations of federal securities laws,
and (iii) the availability of specific performance or other equitable remedies,
and will not be subject to preemptive or any other similar rights of the
stockholders of the Company or others, which rights shall not have been waived
prior to the Closing.
3.5 Authorization of Underlying Shares. The issuance, sale and delivery by the
Company of the shares underlying the Class D Warrants and the Options shall,
prior to the Closing, have been duly authorized by all requisite corporate
action of the Company, and the shares underlying the Class D Warrants and the
Options shall, prior to the Closing, have been duly reserved for issuance upon
exercise of the Class D Warrants and the Options and when so issued, sold, paid
for and delivered, the shares underlying the Class D Warrants and the Options
will be validly issued and outstanding, fully paid and nonassessable, and not
subject to preemptive or any other similar rights of the stockholders of the
Company or others, which rights shall not have been waived prior to the Closing.
3.6 Title to Securities. When certificates representing the Common Stock, the
Class D Warrants and the Options have been duly delivered to the Subscriber and
payment shall have been made therefore, the Subscriber shall receive from the
Company good and marketable title to such Securities free and clear of all
liens, encumbrances and claims whatsoever (with the exception of claims arising
through the acts or omissions of the Subscriber and except as arising from
applicable federal and state securities laws).
3.7 Securities Law Compliance. The offer, offer for sale, and sale of the Units
have not been registered with the SEC. The Units are to be offered for sale and
sold in reliance upon the exemptions from the registration requirements of
Section 5 of the Securities Act. The Company will conduct the Offering in
compliance with the requirements of Regulation D under the Securities Act, and
the Company will file all appropriate notices of offering with the SEC.
VI. MISCELLANEOUS
4.1 Notice. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Subscription Agreement must be in
writing and will be deemed to have been delivered: (a) upon receipt, when
delivered personally; (b) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); (c) upon receipt, when delivered by
electronic transmission (provided confirmation of receipt of transmission is
sent by the recipient to the sending party and kept on file by the sending
party); or (d) one business day after deposit with an overnight courier service,
in each case properly addressed to the party to receive the same. The addresses
and facsimile numbers for such communications shall be:

     
If to the Company:
  With a copy to:
11680 Great Oaks Way, Suite 350
  Smith, Gambrell & Russell, LLP
Alpharetta, Georgia 30022
  Promenade II, Suite 3100
Telephone: (678) 578-0125
  1230 Peachtree Street, N.E.
Facsimile: (866) 641-1182
  Atlanta, Georgia 30309-3592
Email: barry.jenkins@sanuwave.com
  Telephone: (404) 815-3500
 
  Facsimile: (404) 815-3509
Attention: Barry J. Jenkins
  Email: jethridge@sgrlaw.com
 
   
 
  Attention: John C. Ethridge

 

 



--------------------------------------------------------------------------------



 



If to the Subscriber, to its physical address, email address and facsimile
number set forth at the end of this Subscription Agreement, or to such other
addresses and/or facsimile number and/or to the attention of such other person
as specified by written notice given to the Company five days prior to the
effectiveness of such change. Written confirmation of receipt (a) given by the
recipient of such notice, consent, waiver or other communication,
(b) mechanically or electronically generated by the sender’s facsimile machine
containing the time, date, recipient facsimile number and an image of the first
page of such transmission, (c) sent by electronic transmission by the recipient
of such electronic notice, consent, waiver or other communication, or
(d) provided by an overnight courier service shall be rebuttable evidence of
personal service, receipt by facsimile, receipt by electronic transmission or
receipt from an overnight courier service in accordance with clause (a), (b),
(c) or (d) above, respectively.
4.2 Entire Agreement; Amendment. This Subscription Agreement supersedes all
other prior oral or written agreements between the Subscriber, the Company,
their affiliates and persons acting on their behalf with respect to the matters
discussed herein, and this Subscription Agreement and the instruments referenced
herein contain the entire understanding of the parties with respect to the
matters covered herein and therein and, except as specifically set forth herein
or therein, neither the Company nor the Subscriber makes any representation,
warranty, covenant or undertaking with respect to such matters. No provision of
this Subscription Agreement may be amended or waived other than by an instrument
in writing signed by the Company and the Subscriber.
4.3 Severability. If any provision of this Subscription Agreement shall be
invalid or unenforceable in any jurisdiction, such invalidity or
unenforceability shall not affect the validity or enforceability of the
remainder of this Subscription Agreement in that jurisdiction or the validity or
enforceability of any provision of this Subscription Agreement in any other
jurisdiction.
4.4 Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Subscription
Agreement shall be governed by the internal laws of the State of Georgia,
without giving effect to any choice of law or conflict of law provision or rule
(whether of the State of Georgia or any other jurisdictions) that would cause
the application of the laws of any jurisdictions other than the State of
Georgia. Each party hereby irrevocably submits to the non-exclusive jurisdiction
of the state and federal courts sitting in the Northern District of Georgia, for
the adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Subscription Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof. Nothing contained herein shall be deemed to limit in
any way any right to serve process in any manner permitted by law. Each party
hereby irrevocably waives any right it may have, and agrees not to request, a
jury trial for the adjudication of any dispute hereunder or in connection with
or arising out of this Subscription Agreement or any transaction contemplated
hereby.

 

 



--------------------------------------------------------------------------------



 



4.5 Headings. The headings of this Subscription Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Subscription Agreement.
4.6 Successors and Assigns. This Subscription Agreement shall be binding upon
and inure to the benefit of the parties and their respective successors and
assigns, including any purchasers of the Common Stock and the Warrants. The
Company shall not assign this Subscription Agreement or any rights or
obligations hereunder without the prior written consent of the Subscriber. The
Subscriber shall not assign some or all of its rights hereunder without the
prior written consent of the Company.
4.7 No Third Party Beneficiaries. This Subscription Agreement is intended for
the benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.
4.8 Survival. The representations and warranties of the Company and the
Subscriber contained in Articles II and III shall survive the execution and
delivery of this Subscription Agreement.
4.9 Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Subscription Agreement and the consummation of the transactions
contemplated hereby.
4.10 No Strict Construction. The language used in this Subscription Agreement
will be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.
4.11 Legal Representation. The Subscriber acknowledges that: (a) it has read
this Subscription Agreement and any exhibits hereto; (b) it understands that the
Company has been represented in the preparation, negotiation, and execution of
this Subscription Agreement by Smith, Gambrell & Russell LLP, counsel to the
Company; (c) it has either been represented in the preparation, negotiation, and
execution of this Subscription Agreement by legal counsel of its own choice, or
has chosen to forego such representation by legal counsel after being advised to
seek such legal representation; and (d) it understands the terms and
consequences of this Subscription Agreement and is fully aware of its legal and
binding effect.
4.12 Counterparts. This Subscription Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party; provided that a facsimile signature
shall be considered due execution and shall be binding upon the signatory
thereto with the same force and effect as if the signature were an original, not
a facsimile signature.
* * *

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Subscription Agreement as of
the day and year first written above.

     
 
   
SUBSCRIBER**:
  CO-SUBSCRIBER**:
 
   
 
   
Signature of Subscriber
  Signature of Co-Subscriber
 
   
 
   
Name of Subscriber [please print]
  Name of Co-Subscriber [please print]
 
   
 
   
Address of Subscriber
  Address of Co-Subscriber
 
   
 
   
Email Address of Subscriber
  Email Address of Co-Subscriber

     
 
Name of Holder(s) as it should appear on the security certificates*
[please print]
   

      *  
Please provide the exact names that you wish to see on the certificates
  (1)  
For individuals, print full name of subscriber.
  (2)  
For joint, print full name of subscriber and all co-subscribers.
  (3)  
For corporations, partnerships, LLC, print full name of entity, including “&,”
“Co.,” “Inc.,” “etc.,” “LLC,” “LP,” etc.
  (4)  
For Trusts, print trust name (please contact your trustee for the exact name
that should appear on the certificates).

                          Subscription Accepted:         SANUWAVE HEALTH, INC.
 
                Dollar Amount of Units Subscribed For:   By:    
 
                            Name: Barry J. Jenkins $              Title: Chief
Financial Officer
 
               
 
      $        
 
                    Amount of Unit Subscription Accepted
 
               
**   If Subscriber is a Registered Representative with an NASD member firm or an
affiliated person of an NASD member firm, have the acknowledgment to the right
signed by the appropriate party
  The undersigned NASD member firm acknowledges receipt of the notice required
by Rule 3040 of the NASD Conduct Rules
 
                                  Name of NASD Member
 
               
 
      By    
 
                            Authorized Officer Accepted

 

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL INVESTOR QUESTIONNAIRE
I hereby certify that the information contained in each of the following checked
statements (to be checked only if applicable) is true and correct and I hereby
agree to notify SANUWAVE Health, Inc. of any changes that should occur in such
information prior to SANUWAVE Health, Inc.’s acceptance of any subscription:
A. [     ] I am a natural person having an individual net worth or joint net
worth with my spouse as of the date hereof in excess of $1,000,000 (excluding
the value of my primary residence).
B. [     ] I am a natural person who had individual income in excess of $200,000
in each of the two most recent years or joint income with my spouse in excess of
$300,000 in each of those years and have reasonable expectation of reaching the
same income level in the current year.
C. [     ] I am entity in which each of the equity owners satisfy the criteria
set forth in either statement A. or B. above.
D. [     ] I am an organization described in Section 501(c)(3) of the Internal
Revenue Code, trust, corporation or partnership with total assets in excess of
$5,000,000, not formed for the specific purpose of acquiring the Units, whose
purchase is directed by a sophisticated person as described in
Rule 506(b)(2)(ii) of Regulation D under the Securities Act of 1933, as amended.
E. [     ] I am a director or officer of SANUWAVE Health, Inc.
F. [     ] None of the above.

     
 
   
Dated:                     
  Signature
 
   
 
   
 
  Signature
 
   
 
  If Investor is an entity, provide name and title of individual signing on
behalf of Investor

 

 



--------------------------------------------------------------------------------



 



Exhibit A
Warrant for the Purchase of [     ]
Shares of Common Stock
Par Value $0.001
CLASS D WARRANT AGREEMENT
(this “Agreement”)
THE HOLDER OF THIS WARRANT, BY ACCEPTANCE HEREOF, BOTH WITH RESPECT TO THE
WARRANT AND COMMON STOCK ISSUABLE UPON EXERCISE OF THE WARRANT, AGREES AND
ACKNOWLEDGES THAT THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”),
OR UNDER THE SECURITIES LAWS OF ANY STATE. THESE SECURITIES HAVE BEEN ACQUIRED
FOR INVESTMENT AND MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED
(I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT AND THE LAWS OF ANY APPLICABLE STATE, OR (B) AN OPINION OF
COUNSEL REASONABLY SATISFACTORY TO THE ISSUER, AND ITS COUNSEL, TO THE EFFECT
THAT THE SALE OR TRANSFER IS EXEMPT FROM REGISTRATION UNDER THE SECURITIES ACT
AND SUCH STATE STATUTES, OR (II) UNLESS SOLD PURSUANT TO RULE 144 UNDER THE
SECURITIES ACT.
This is to certify that, for value received,
                                                            , (the “Holder”) is
entitled to purchase from SANUWAVE HEALTH, INC. (the “Company”), on the terms
and conditions hereinafter set forth, all or any part of [   ] shares (“Warrant
Shares”) of the Company’s common stock, par value $0.001 (the “Common Stock”),
at the purchase price of $2.00 per share (“Warrant Price”). Upon exercise of
this warrant in whole or in part, a certificate for the Warrant Shares so
purchased shall be issued and delivered to the Holder. If, at any time prior to
the Expiration Date (as defined below), less than the total warrant is
exercised, a new warrant of similar tenor shall be issued for the unexercised
portion of the warrants represented by this Agreement.
This warrant is granted subject to the following further terms and conditions:
3. This warrant shall be exercisable at any time or from time to time after the
execution and delivery of this Warrant by the Company on the date hereof and
shall expire at 5:00 p.m. Eastern Time on the date that is two (2) years
following the date hereof (the “Expiration Date”). In order to exercise this
warrant with respect to all or any part of the Warrant Shares for which this
warrant is at the time exercisable, Holder (or in the case of exercise after
Holder’s death, Holder’s executor, administrator, heir or legatee, as the case
may be) must take the following actions:
(a) Deliver to the Corporate Secretary of the Company an executed notice of
exercise substantially in the form of notice attached to this Agreement (the
“Exercise Notice”) in which there is specified the number of Warrant Shares that
are to be purchased under the exercised warrant;
(b) Tender payment of the aggregate Warrant Price for the purchased shares in
cash or by check made payable to the Company’s order; and
(c) Furnish to the Company appropriate documentation that the person or persons
exercising the warrant (if other than Holder) have the right to exercise the
warrant.
(d) For purposes of this Agreement, the “Exercise Date” shall be the date on
which the executed Exercise Notice shall have been delivered to the Company.

 

 



--------------------------------------------------------------------------------



 



(e) Upon such exercise, the Company shall issue and cause to be delivered, with
all reasonable dispatch (and in any event within five business days of such
exercise), to or upon the written order of the Holder at its address, and in the
name of the Holder, a certificate or certificates for the number of full Warrant
Shares issuable upon the exercise, together with such other property (including
cash) and securities as may then be deliverable upon such exercise. Such
certificate or certificates shall be deemed to have been issued and the Holder
shall be deemed to have become a holder of record of such Warrant Shares as of
the Exercise Date.
2. The Holder acknowledges that this warrant may not be exercised if the
issuance of the Warrant Shares upon such exercise would constitute a violation
of any applicable federal or state securities laws, or other law or regulation,
and the Warrant Shares have not been and will not be registered as of the date
of exercise of this warrant under the Securities Act or the securities laws of
any state. The Holder acknowledges that this warrant and the Warrant Shares,
when and if issued, are and will be “restricted securities” as defined in
Rule 144 promulgated under the Securities Act and must be held indefinitely
unless subsequently registered under the Securities Act and any other applicable
state registration requirements. Except as provided herein, the Company is under
no obligation to register the securities under the Securities Act or under
applicable state statutes. In the absence of such a registration or an available
exemption from registration, sale of the Warrant Shares may be practicably
impossible. The Holder shall confirm to the Company the representations set
forth above in connection with the exercise of all or any portion of this
warrant.
3. The number of Warrant Shares purchasable upon the exercise of this warrant
and the Warrant Price per share shall be subject to adjustment from time to time
as follows:
(a) In the event that the Company should at any time, or from time to time, fix
a record date for the effectuation of a split, either forward or reverse,
subdivision or combination of the outstanding shares of Common Stock, or the
determination of holders of Common Stock entitled to receive a dividend or other
distribution payable in additional shares of Common Stock or other securities or
rights convertible into, or entitling the holder thereof to receive directly or
indirectly, additional shares of Common Stock (hereinafter referred to as
“Common Stock Equivalents”), without payment of any consideration by such holder
for the additional shares of Common Stock or the Common Stock Equivalents
(including the additional shares of Common Stock issuable upon conversion or
exercise thereof), then, as of such record date (or the date of such dividend
distribution, split or subdivision if no record date is fixed), the number of
Warrant Shares purchasable hereunder shall be appropriately increased or
decreased in proportion to such increase or decrease in the aggregate number of
shares of Common Stock outstanding and those issuable with respect to such
Common Stock Equivalents.
(b) Whenever there is an adjustment in the number of Warrant Shares purchasable
upon the exercise of this warrant pursuant to the provisions of Section 3(a),
the Warrant Price shall be adjusted to an amount proportionate to the adjustment
in the number of Warrant Shares.
(c) If at any time, or from time to time, there shall be a recapitalization of
the Common Stock (other than a subdivision or combination, or merger or sale of
assets transaction provided for elsewhere in this Section 3) provision shall be
made so that the Holder shall thereafter be entitled to receive upon exercise of
this warrant the number of shares of Common Stock, Common Stock Equivalents or
property of the Company or otherwise, to which the Holder would have been
entitled upon such recapitalization assuming this warrant was exercised
immediately prior thereto. In any such case, appropriate adjustment shall be
made in the application of the provisions of this Section 3 with respect to the
rights of the Holder of this warrant after the recapitalization to the end that
the provisions of this Section 3 (including adjustment of the Warrant Price then
in effect and the number of Warrant Shares issuable upon exercise) shall be
applicable after that event as nearly equivalent as may be practicable.

 

 



--------------------------------------------------------------------------------



 



(d) If at any time, or from time to time, the Company shall consolidate with or
merge into another corporation, or shall sell, lease, or convey to another
corporation the assets of the Company as an entity or substantially as an entity
(any one or more of such transactions being a “Corporate Transaction”),
provision shall be made so that the Holder shall thereafter be entitled to
receive upon exercise of this warrant the number of shares of Common Stock,
Common Stock Equivalents or property of the Company or otherwise, to which the
Holder would have been entitled to receive in such Corporate Transaction
assuming this warrant was exercised immediately prior thereto. In any such case,
appropriate adjustment shall be made in the application of the provisions of
this Section 3 with respect to the rights of the Holder of this warrant after
the Corporate Transaction to the end that the provisions of this Section 3
(including adjustment of the Warrant Price then in effect and the number of
Warrant Shares issuable upon exercise) shall be applicable after that event as
nearly equivalent as may be practicable.
4. The Company covenants and agrees that all Warrant Shares which may be
delivered upon the exercise of this warrant will, upon delivery, be free from
all taxes, liens, and charges with respect to the purchase thereof; provided,
that the Company shall have no obligation with respect to any income tax
liability of the Holder.
5. The Company agrees at all times to reserve or hold available a sufficient
number of shares of Common Stock to cover the number of Warrant Shares issuable
upon the exercise of this warrant.
6. This warrant shall not entitle the holder hereof to any voting rights or
other rights as a shareholder of the Company, or to any other rights whatsoever,
except the rights herein expressed, and no dividends shall be payable or accrue
in respect of this warrant or the Warrant Shares until or unless, and except to
the extent that, this warrant shall be exercised.
7. The Company may deem and treat the registered owner of this warrant as the
absolute owner hereof for all purposes and shall not be affected by any notice
to the contrary.
8. In the event that any provision of this Agreement is found to be invalid or
otherwise unenforceable under any applicable law, such invalidity or
unenforceability shall not be construed as rendering any other provisions
contained herein invalid or unenforceable, and all such other provisions shall
be given full force and effect to the same extent as though the invalid or
unenforceable provision was not contained herein.
9. This Agreement shall be governed by and construed in accordance with the
internal laws of the State of Georgia, without regard to the principles of
conflicts of law thereof.
12. This Agreement shall be binding on and inure to the benefit of the Company
and the person to whom a warrant is granted hereunder, and such person’s heirs,
executors, administrators, legatees, personal representatives, assignees, and
transferees.
13. The Company shall not have any right to redeem any of the Warrants evidenced
hereby.

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company has caused this warrant to be executed by the
signature of its duly authorized officer, effective this  _____  day of
                     2010.

            SANUWAVE HEALTH, INC.
      By:           Name:   Barry J. Jenkins        Title:   Chief Financial
Officer   

The undersigned Holder hereby acknowledges receipt of a copy of the foregoing
warrant and acknowledges and agrees to the terms and conditions set forth in the
warrant.

            By:                      

 

 



--------------------------------------------------------------------------------



 



         

Exercise Notice
(to be signed only upon exercise of Warrant)
TO: SANWUWAVE HEALTH, INC.
The Holder of the attached warrant hereby irrevocable elects to exercise the
purchase rights represented by the warrant for, and to purchase thereunder,
                                                             shares of common
stock of SANUWAVE Health, Inc. and herewith makes payment therefor, and requests
that the certificate(s) for such shares be delivered to the Holder at:
 
 
 
If acquired without registration under the Securities Act of 1933, as amended
(“Securities Act”), the Holder represents that the Common Stock is being
acquired without a view to, or for, resale in connection with any distribution
thereof without registration or other compliance under the Securities Act and
applicable state statutes, and that the Holder has no direct or indirect
participation in any such undertaking or in the underwriting of such an
undertaking. The Holder understands that the Common Stock has not been
registered, but is being acquired by reason of a specific exemption under the
Securities Act as well as under certain state statutes for transactions by an
issuer not involving any public offering and that any disposition of the Common
Stock may, under certain circumstances, be inconsistent with these exemptions.
The Holder acknowledges that the Common Stock must be held and may not be sold,
transferred, or otherwise disposed of for value unless subsequently registered
under the Securities Act or an exemption from such registration is available.
The Company is under no obligation to register the Common Stock under the
Securities Act or any state securities law, except as provided in the Agreement
for the warrant. The certificates representing the Common Stock will bear a
legend restricting transfer, except in compliance with applicable federal and
state securities statutes.
The Holder agrees and acknowledges that this purported exercise of the warrant
is conditioned on, and subject to, any compliance with requirements of
applicable federal and state securities laws deemed necessary by the Company.
DATED this                      day of
                                                             ,
                    .

                  Signature         

 

 



--------------------------------------------------------------------------------



 



Exhibit B
Option for the Purchase of [     ] Units
UNIT OPTION AGREEMENT
(this “Agreement”)
THE HOLDER OF THIS OPTION, BY ACCEPTANCE HEREOF, WITH RESPECT TO THE OPTION, THE
COMMON STOCK ISSUABLE UPON EXERCISE OF THE OPTION, AND THE COMMON STOCK ISSUABLE
UPON THE EXERCISE OF THE CLASS D WARRANT (WHICH IS ISSUABLE UPON EXERCISE OF THE
OPTION) AGREES AND ACKNOWLEDGES THAT THE SECURITIES REPRESENTED BY THIS
AGREEMENT HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR UNDER THE SECURITIES LAWS OF ANY STATE. THESE
SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND THE LAWS OF ANY APPLICABLE
STATE, OR (B) AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE ISSUER, AND
ITS COUNSEL, TO THE EFFECT THAT THE SALE OR TRANSFER IS EXEMPT FROM REGISTRATION
UNDER THE SECURITIES ACT AND SUCH STATE STATUTES, OR (II) UNLESS SOLD PURSUANT
TO RULE 144 UNDER THE SECURITIES ACT.
This is to certify that, for value received,
                                        , (the “Holder”) is entitled to purchase
from SANUWAVE HEALTH, INC. (the “Company”), on the terms and conditions
hereinafter set forth, all or any part of                      Units, at a price
of $2.00 per Unit (the “Option Price”). A “Unit” consists of (i) one share of
the Company’s common stock, par value $0.001 per share (the “Common Stock”); and
(ii) a two-year common stock purchase warrant (the “Class D Warrant”) to
purchase one share of Common Stock, at an exercise price of $2.00 per share (the
“Warrant Price”), in the form attached hereto as Annex A. Upon exercise of this
Option in whole or in part, a certificate for the Common Stock so purchased
shall be issued and delivered to the Holder, and a Class D Warrant so purchased
shall be issued and delivered to the Holder. If, at any time prior to the
Expiration Date (as defined below), less than the total Option is exercised, a
new Option of similar tenor shall be issued for the unexercised portion of the
options represented by this Agreement.
This Option is granted subject to the following further terms and conditions:
4. This Option shall be exercisable at any time or from time to time after the
execution and delivery of this Agreement by the Company on the date hereof and
shall expire at 5:00 p.m. Eastern Time on December 31, 2010 (the “Expiration
Date”). In order to exercise this Option with respect to all or any number of
the Units for which this Option is at the time exercisable, Holder (or in the
case of exercise after Holder’s death, Holder’s executor, administrator, heir or
legatee, as the case may be) must take the following actions:
(a) Deliver to the Corporate Secretary of the Company an executed notice of
exercise substantially in the form of notice attached to this Agreement (the
“Exercise Notice”) in which there is specified the number of Units that are to
be purchased under the exercised Option;
(b) Tender payment of the aggregate Option Price for the purchased Units in cash
or by check made payable to the Company’s order; and
(c) Furnish to the Company appropriate documentation that the person or persons
exercising the Option (if other than Holder) have the right to exercise the
Option.

 

 



--------------------------------------------------------------------------------



 



For purposes of this Agreement, the “Exercise Date” shall be the date on which
the executed Exercise Notice shall have been delivered to the Company.
Upon such exercise, the Company shall issue and cause to be delivered, with all
reasonable dispatch (and in any event within five business days of such
exercise), to or upon the written order of the Holder at its address, and in the
name of the Holder, (i) a certificate or certificates for the number of full
shares of Common Stock issuable upon the exercise of this Option or portion of
this Option exercised and (ii) a Class D Warrant exercisable at the Warrant
Price for the same number of full shares of Common Stock issuable upon the
exercise of this Option or portion of this Option exercised. Such certificate or
certificates and warrant or warrants shall be deemed to have been issued and the
Holder shall be deemed to have become a holder of record of such shares of
Common Stock and Class D Warrant as of the Exercise Date.
2. The Holder acknowledges that this Option may not be exercised if the issuance
of the Common Stock or Class D Warrant upon such exercise would constitute a
violation of any applicable federal or state securities laws, or other law or
regulation, and the Common Stock, the Class D Warrant and the shares issuable
upon the exercise of the Class D Warrant, have not been and will not be
registered as of the date of exercise of this Option under the Securities Act or
the securities laws of any state. The Holder acknowledges that this Option and
the Common Stock and the Class D Warrant, when and if issued, as well as any
stock issuable upon exercise of the Class D Warrant, are and will be “restricted
securities” as defined in Rule 144 promulgated under the Securities Act and must
be held indefinitely unless subsequently registered under the Securities Act and
any other applicable state registration requirements. Except as provided herein,
the Company is under no obligation to register, the Option, the Common Stock,
the Class D Warrant, or any stock issuable upon exercise of the Class D Warrant,
under the Securities Act or under applicable state statutes. In the absence of
such a registration or an available exemption from registration, sale of any
such securities may be practicably impossible. The Holder shall confirm to the
Company the representations set forth above in connection with the exercise of
all or any portion of this Option.
3. The number of shares of Common Stock, the number of shares covered by the
Class D Warrants purchasable upon the exercise of this Option, the Option Price
per share, and the Warrant Price, shall be subject to adjustment from time to
time as follows:
(a) In the event that the Company should at any time, or from time to time, fix
a record date for the effectuation of a split, either forward or reverse,
subdivision or combination of the outstanding shares of the Company’s common
stock, or the determination of holders of the Company’s common stock entitled to
receive a dividend or other distribution payable in additional shares of the
Company’s common stock or other securities or rights convertible into, or
entitling the holder thereof to receive directly or indirectly, additional
shares of the Company’s common stock (hereinafter referred to as “Common Stock
Equivalents”), without payment of any consideration by such holder for the
additional shares of the Company’s common stock or the Common Stock Equivalents
(including the additional shares of the Company’s common stock issuable upon
conversion or exercise thereof), then, as of such record date (or the date of
such dividend distribution, split or subdivision if no record date is fixed),
the number of shares of Common Stock and the number of shares covered by the
Class D Warrants purchasable hereunder shall be appropriately increased or
decreased in proportion to such increase or decrease in the aggregate number of
shares of the Company’s common stock outstanding and those issuable with respect
to such Common Stock Equivalents.
(b) Whenever there is an adjustment in the number of shares of Common Stock and
the number of shares covered by the Class D Warrants purchasable upon the
exercise of this Option pursuant to the provisions of Section 3(a), the Option
Price and the Warrant Price shall each be adjusted to an amount proportionate to
the adjustment in the number of Common Stock and the number of shares covered by
the Class D Warrants.

 

 



--------------------------------------------------------------------------------



 



(c) If at any time, or from time to time, there shall be a recapitalization of
the Company’s common stock (other than a subdivision or combination, or merger
or sale of assets transaction provided for elsewhere in this Section 3),
provision shall be made so that the Holder shall thereafter be entitled to
receive upon exercise of this Option the number of shares of the Company’s
common stock, Common Stock Equivalents or property of the Company, Class D
Warrants to purchase shares or otherwise, to which the Holder would have been
entitled upon such recapitalization assuming this Option was exercised
immediately prior thereto. In any such case, appropriate adjustment shall be
made in the application of the provisions of this Section 3 with respect to the
rights of the Holder of this Option after the recapitalization to the end that
the provisions of this Section 3 (including adjustment of the Option Price and
Warrant Price then in effect and the number of shares of Common Stock and
Class D Warrants to purchase shares issuable upon exercise) shall be applicable
after that event as nearly equivalent as may be practicable.
(d) If at any time, or from time to time, the Company shall consolidate with or
merge into another corporation, or shall sell, lease, or convey to another
corporation the assets of the Company as an entity or substantially as an entity
(any one or more of such transactions being a “Corporate Transaction”),
provision shall be made so that the Holder shall thereafter be entitled to
receive upon exercise of this Option the number of shares of the Company’s
common stock, Common Stock Equivalents or property of the Company, Class D
Warrants to purchase shares or otherwise, to which the Holder would have been
entitled to receive in such Corporate Transaction assuming this Option was
exercised immediately prior thereto. In any such case, appropriate adjustment
shall be made in the application of the provisions of this Section 3 with
respect to the rights of the Holder of this Option after the Corporate
Transaction to the end that the provisions of this Section 3 (including
adjustment of the Option Price and Warrant Price then in effect and the number
of Common Stock and Class D Warrants to purchase shares issuable upon exercise)
shall be applicable after that event as nearly equivalent as may be practicable.
4. The Company covenants and agrees that all shares of Common Stock and Class D
Warrants which may be delivered upon the exercise of this Option will, upon
delivery, be free from all taxes, liens, and charges with respect to the
purchase thereof; provided, that the Company shall have no obligation with
respect to any income tax liability of the Holder.
5. The Company agrees at all times to reserve or hold available a sufficient
number of shares of the Company’s common stock to cover the number of shares of
Common Stock issuable upon the exercise of this Option and the exercise of the
Class D Warrant issued upon exercise of this Option.
6. This Option shall not entitle the holder hereof to any voting rights or other
rights as a shareholder of the Company, or to any other rights whatsoever,
except the rights herein expressed, and no dividends shall be payable or accrue
in respect of this Option, the Common Stock or Class D Warrants until or unless,
and except to the extent that, this Option, or, with respect to shares issued
upon exercise of the Class D Warrant, the Warrant, shall be exercised.
7. The Company may deem and treat the registered owner of this Option as the
absolute owner hereof for all purposes and shall not be affected by any notice
to the contrary.
8. In the event that any provision of this Agreement is found to be invalid or
otherwise unenforceable under any applicable law, such invalidity or
unenforceability shall not be construed as rendering any other provisions
contained herein invalid or unenforceable, and all such other provisions shall
be given full force and effect to the same extent as though the invalid or
unenforceable provision was not contained herein.

 

 



--------------------------------------------------------------------------------



 



9. This Agreement shall be governed by and construed in accordance with the
internal laws of the State of Georgia, without regard to the principles of
conflicts of law thereof.
10. This Agreement shall be binding on and inure to the benefit of the Company
and the person to whom an option is granted hereunder, and such person’s heirs,
executors, administrators, legatees, personal representatives, assignees, and
transferees.
IN WITNESS WHEREOF, the Company has caused this Option to be executed by the
signature of its duly authorized officer, effective this  _____  day of
                     2010.

            SANUWAVE HEALTH, INC.
      By:           Name:   Barry J. Jenkins        Title:   Chief Financial
Officer   

The undersigned Holder hereby acknowledges receipt of a copy of the foregoing
Option and acknowledges and agrees to the terms and conditions set forth in the
Option.

            By:                      

 

 



--------------------------------------------------------------------------------



 



         

Exercise Notice
(to be signed only upon exercise of Option)
TO: SANUWAVE HEALTH, INC.
The Holder of the attached option hereby irrevocable elects to exercise the
purchase rights represented by the Option for, and to purchase thereunder,
                                                             Units (defined
below) and herewith makes payment therefor, and requests that the certificate(s)
for the Common Stock (defined below) and Class D Warrant(s) (defined below) be
delivered to the Holder at:
 
 
 
A “Unit” consists of (i) one share of the Company’s common stock, par value
$0.001 per share (the “Common Stock”); and (ii) a two-year common stock purchase
warrant (the “Class D Warrant”) to purchase one share of Common Stock, at an
exercise price of $2.00.
If acquired without registration under the Securities Act of 1933, as amended
(“Securities Act”), the Holder represents that the shares of Common Stock and
the shares of Company stock issuable upon exercise of the Class D Warrant are
being acquired without a view to, or for, resale in connection with any
distribution thereof without registration or other compliance under the
Securities Act and applicable state statutes, and that the Holder has no direct
or indirect participation in any such undertaking or in the underwriting of such
an undertaking. The Holder understands that the Common Stock and the shares of
Company stock issuable upon exercise of the Class D Warrant have not been
registered, but are being acquired by reason of a specific exemption under the
Securities Act as well as under certain state statutes for transactions by an
issuer not involving any public offering and that any disposition of the Common
Stock, the Class D Warrant, or the shares of Company stock issuable upon
exercise of the Class D Warrant may, under certain circumstances, be
inconsistent with these exemptions. The Holder acknowledges that the Common
Stock, the Class D Warrant and the shares of Company stock issuable upon
exercise of the Class D Warrant must be held and may not be sold, transferred,
or otherwise disposed of for value unless subsequently registered under the
Securities Act or an exemption from such registration is available. The Company
is under no obligation to register the Common Stock, the Class D Warrant or the
shares of Company stock issuable upon exercise of the Class D Warrant, under the
Securities Act or any state securities law, except as provided in the Agreement
for the Option. The certificates representing the Common Stock and the shares of
Company stock issuable upon exercise of the Class D Warrant will bear a legend
restricting transfer, except in compliance with applicable federal and state
securities statutes.

 

 



--------------------------------------------------------------------------------



 



The Holder agrees and acknowledges that this purported exercise of the Option is
conditioned on, and subject to, any compliance with requirements of applicable
federal and state securities laws deemed necessary by the Company.
DATED this                      day of
                                                             ,
                    .

                  Signature           

 

 